        Case 1:19-cv-11403-GHW-RWL Document 19 Filed 04/24/20 Page 1 of 4
                                                                        US D C S D N Y
                                                                        D OC U ME NT
                                                                        E L E C T R O NI C A L L Y FI L E D
U NI T E D S T A T E S DI S T RI C T C O U R T
                                                                        D O C #: _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _
S O U T H E R N DI S T RI C T O F N E W Y O R K
                                                                        D A T E FI L E D: 4 / 2 4 / 2 0 2 0
------------------------------------------------------------------X
MI G U E L RI V E R A ,                                               :
                                                                      :
                                                     P etiti o n er , :
                                                                      :     1: 1 9 -c v -1 1 4 0 3 -G H W
                               -a g ai ns t-                          :
                                                                      :              OR DER
J. C O L L A D O, S U P E RI N TE N D E N T O F                       :
S H A W A N G U N K C O R R E C TI O N A L F A CI LI T Y , :
                                                                      :
                                                 R es p o n d e nt. :
------------------------------------------------------------------ X


GRE G ORY            H. W O O D S,       Unit e d St at es Distri ct Ju d g e:

           O n J a n u ar y 2 7, 2 0 2 0 th e C o urt dir e ct e d th e p arti es t o co nf er as to wh et h er th e y co ns e nt t o

pr o c e e di n g b ef or e th e assig n e d Ma g istr at e Ju d g e, a n d to su b mit eit h er a n ex e c ut e d co ns e nt for m or

a j oi nt lett er n o lat er th a n F e br u ar y 2 4, 2 0 2 0. D kt. N o. 1 0. O n            Fe br u ar y 2 6, 2 0 2 0, th e C o urt

dir e ct e d t h e p arti es t o co m pl y wit h th e C o urt’s J a n u ar y 2 7, 2 0 2 0 or d er fort h wit h, a n d i n n o e v e nt

l at er th a n M ar c h 1 1, 2 0 2 0 . Dkt. N o. 1 1.

           On      Mar c h 15, 20 2 0, Petiti o n er s ent a l ett er t o R es p o n d e nt i n whi c h Petiti o n er s ai d th at he

c o ns e nts t o pr o c e e di n g b ef or e th e assig n e d Ma gi str at e Ju d g e.       D kt. N o. 18 at 2. Petiti o n er h as n ot

r e c ei v e d a r es p o ns e fr o m R es p o n d e nt. I d.   On      Mar c h 2 0, 2 0 2 0 , R es p o n d e nt, pr es u m a bl y h a vi n g n ot

r e c ei v e d Petiti o n er’s lett er, r e q u est e d an ext e nsi o n of ti m e to n otif y th e C o ur t wh et h er th e p arti es

c o ns e nt to pr o c e e d b ef or e th e    Ma gistr at e Ju d g e to all o w ti m e to co nf er wit h Petiti o n er.            D kt.

N o. 1 5 . T h e C o urt ex t e n d e d th e d ea dli n e to         Ma y 8, 20 2 0.    D kt. N o. 16 . On April 1 3, 2 0 2 0,

P et iti o n er inf or m e d th e Co urt th a t, alt h o u g h h e h a d i nf or m e d R es p o n d e nt t h at h e c o ns e nt e d,

R e s p o n d e nt h a d n ot res p o n d e d t o hi m. D kt. N o. 1 8.

           P etiti o n er is dir e ct e d to res e n d to Re s p o n d e nt his lett er co ns e nti n g to pr o c e e d bef or e th e

M a gistr at e Ju d g e.    Al o n g wit h this le tt er, Petiti o n er is als o dir e ct e d to se n d a n ex e c ut e d N oti c e,

C o ns e nt, a nd R ef er e n c e of a Ci vil Ac ti o n to a M a gistr at e Ju d g e for m, a c o p y of whi c h is atta c h e d to
         Case 1:19-cv-11403-GHW-RWL Document 19 Filed 04/24/20 Page 2 of 4



t his or d er ( a n d als o a v ail a bl e at htt ps: / / n ys d. us c o urts. g o v /sit es / d ef a ult /fil es / 2 0 1 8- 0 6 / A O - 3. p df).

T h e d e a dli n e f or t h e p arti es t o c o m pl y wit h t h e C o urt’s J a n u ar y 2 7, 2 0 2 0 or d er is e xt e n d e d fr o m

M a y 8, 2 0 2 0 t o J u n e 8, 2 0 2 0.

           T h e Cl er k of C o urt is dir e ct e d t o m ail a c o p y of t his or d er t o P etiti o n er .

           S O O R D E R E D.

 D at e d: A pril 2 4, 2 0 2 0                                                _____________________________________
                                                                                       G R E G O R Y H. W O O D S
                                                                                      U nit e d St at es Distri ct J u d g e




                                                                          2
Case 1:19-cv-11403-GHW-RWL Document 19 Filed 04/24/20 Page 3 of 4




                 E X HI BI T A




                                3
                          Case 1:19-cv-11403-GHW-RWL Document 19 Filed 04/24/20 Page 4 of 4
A O 8 5 ( R e v. 0 2/ 1 7) N oti c e, C o ns e nt, a n d R ef er e n c e of a Ci vil A cti o n t o a M a gistr at e J u d g e



                                                         U     NI T E D              ST        ATES              D     I S T RI C T C O U R T
                                                                                                            f or t h e
                                                                                _ _ _ _ _ _ _ _ _ _ Distri ct of _ _ _ _ _ _ _ _ _ _

                                                                                                                 )
                                               Pl ai ntiff                                                       )
                                                   v.                                                            )       Ci vil A cti o n N o.
                                                                                                                 )
                                             D ef e n d a nt                                                     )



                N O TI C E, C O N S E N T, A N D R E F E R E N C E O F A CI VI L A C TI O N T O A M A GI S T R A T E J U D G E

             N oti c e of a m a gistr at e j u d g e’s a v ail a bilit y . A U nit e d St at es m a gistr at e j u d g e of t his c o urt is a v ail a bl e t o c o n d u ct
all pr o c e e di n gs i n t his ci vil a cti o n (i n cl u di n g a j ur y or n o nj ur y tri al) a n d t o or d er t h e e ntr y of a fi n al j u d g m e nt. T h e j u d g me nt
m a y t h e n b e a p p e al e d dir e ctl y t o t h e U nit e d St at es c o urt of a p p e als li k e a n y ot h er j u d g m e nt of t his c o urt. A m a gistr at e j u d g e
m a y e x er cis e t his a ut h orit y o nl y if all p arti es v ol u nt aril y c o ns e nt.


             Y o u m a y c o ns e nt t o h a v e y o ur c as e r ef err e d t o a m a gistr at e j u d g e, or y o u m a y wit h h ol d yo ur c o ns e nt wit h o ut a d v ers e
s u bst a nti v e c o ns e q u e n c es. T h e n a m e of a n y p art y wit h h ol di n g c o ns e nt will n ot b e r e v e al e d t o a n y j u d g e w h o m a y ot h er wis e
b e i n v ol v e d wit h y o ur c as e.


             C o ns e nt t o a m a gistr at e j u d g e’s a ut h orit y. T h e f oll o wi n g p arti es c o ns e nt t o h a v e a U nit e d St at es m a gistr at e j u d g e
c o n d u ct all pr o c e e di n gs i n t his c as e i n cl u di n g tri al, t h e e n tr y of fi n al j u d g m e nt, a n d all p ost-tri al pr o c e e di n gs.


          Pri nt e d n a m es of p arti es a n d att or n e ys                                                Si g n at ur es of p arti es or att or n e ys                        D at es




                                                                                                 R ef e r e n c e O r d e r

             I T I S O R D E R E D: T his c as e is r ef err e d t o a U nit e d St at es m a gistr at e j u d g e t o c o n d u ct all pr o c e e di n gs a n d
or d er t h e e ntr y of a fi n al j u d g m e nt i n a c c or d a n c e wit h 2 8 U. S. C. § 6 3 6( c) a n d F e d. R. Ci v. P. 7 3.



D at e:
                                                                                                                                            Distri ct J u d g e’s si g n at ur e



                                                                                                                                                 Pri nt e d n a m e a n d titl e

N ot e:        R et ur n t his f or m t o t h e cl er k of c o urt o nl y if y o u ar e c o ns e nti n g t o t h e e x er cis e of j uris di cti o n b y a U nit e d St at es
               m a gistr at e j u d g e. D o n ot r et ur n t his f or m t o a j u d g e.



             Pri nt
             Print                                      S a v e AAs...
                                                        Save      s...                                                                                                             R e s et
                                                                                                                                                                                   Reset
